233 F.2d 174
UNITED PRESS ASSOCIATIONS, Appellant,v.Gerard HARTZOG, Appellee.
No. 7159.
United States Court of Appeals Fourth Circuit.
Argued April 20, 1956.
Decided April 23, 1956.

David W. Robinson, Columbia, S. C. (Robinson, McFadden & Dreher, Columbia, S. C., on brief), for appellant.
W. J. McLeod, Jr., Walterboro, S. C. (Jefferies, McLeod & Unger, Walterboro, S. C., Yancey A. McLeod, McLeod & Singletary, Columbia, S. C., and Edward K. Pritchard, Charleston, S. C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is the second appeal in the case which was before us in Hartzog v. United Press, 4 Cir., 202 F.2d 81, where the legal principles applicable to the case were laid down. In the trial had upon the remand there was verdict and judgment for the plaintiff for the sum of $1,000 actual and $4,000 punitive damages. The defendant contends that there was no evidence to justify the award of punitive damages, but we think this contention without merit. We think that prejudicial error was committed, however, in admitting evidence that one Watson, who was employed by defendant to investigate the case but who had nothing whatever to do with the publication complained of, stated in the course of a conversation some weeks later "we will have Hartzog broke and in jail before the Republican National Convention". On no possible theory could this statement have been admissible to prove malice on the part of defendant in the publication complained of, or for any other purpose; and it was manifestly prejudicial to defendant's cause. The judgment appealed from must accordingly be reversed and the case remanded for a new trial.


2
Reversed.